EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of April 3, 2019 are hereby accepted as FORMAL.

Khlifi (DE 10 2016 223 259 A1), cited herewith, is of general interest for showing a vehicle radar sensor in which the area of detection is changed as a function of slope.

Kobayashi et al (JP 2016-022804 A), cited herewith, is of general interest for showing a truck having an inclination detector, which is used to control braking.

Wu (CN 104553981 A), cited herewith, is of general interest for showing a vehicle anti-collision system with a slope detector to find an inclined angle value, where the slope detector output is used to control the anti-collision system.

Lu et al (‘542), cited herewith, is of general interest for showing a “vehicle control system” with a “braking controller 34,” in which the braking is controlled based on pitch.  Please see paragraph [0026], as well as items 17 and 48 in Figure 2.

Chen (‘675), cited herewith, is of general interest for showing an automatic warning and braking system for a vehicle in which the brakes are controlled as a function of slope, noting, for example, items 142 and 20 in Figure 1.

Freienstein et al (‘753), cited herewith, is of general interest for showing a motor vehicle in which the sensor is adjusted as a function of detected tilt, noting, for example, the final four lines of the abstract.

Cho et al (‘922), cited herewith, is of general interest for showing an anti-collision system in a vehicle in which the sensed slope of the road surface is used “to remove an error caused by an inclination of the car,” noting, for example, lines 5-8 of the body of the abstract.

Uotsu (‘351), cited herewith, is of general interest for showing a “work machine” in which inclination is used to control braking, noting, for example, paragraph [0080].

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In paragraph [0016] of the specification at line 5, on page 6, delete “138Example” and insert –138.  Example—therefor.

In that the examiner’s amendment above merely corrects an obvious typographical error in the specification, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. An avoidance modifier system configured to modify operation of a collision avoidance system associated with a machine, the avoidance modifier system comprising: at least one inclination sensor configured to generate an inclination signal indicative of an inclination angle at which the machine is operating relative to level operation; and a modifier system controller configured to be in communication with the collision avoidance system, the modifier system controller configured to: receive the inclination signal; determine, based at least in part on the inclination signal, the inclination angle at which the machine is operating relative to level operation; determine, based at least in part on the inclination angle, an adjusted ground plane angle indicative of a virtual ground plane on which the machine is operating; and communicate with the collision avoidance system, such that the collision avoidance system does not activate a braking device of the machine in response to an object sensor generating an object signal indicative of detection of an object between an actual ground plane and the virtual ground plane.”  (Bold added).

In that each of dependent claims 2-7 depends ultimately from allowable, independent claim 1, each of dependent claims 2-7 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 8 is as follows:
“8. A control system for a machine, the system comprising: a collision avoidance system configured to assist the machine with avoiding a collision between the machine and an object in an environment through which the machine maneuvers along a path, the collision avoidance system comprising: at least one object sensor configured to generate an object signal indicative of an object; a braking controller configured to control activation of a braking device coupled to the machine, the braking controller configured to reduce a travel speed at which the machine maneuvers; and an avoidance controller configured to:  Attorney Docket No.: C190-0044US Applicant Ref.: 18-1409-70840-18-receive the object signal from the at least one object sensor; determine whether the object is in the path; and upon determining the object is in the path, activate the braking device, such that the travel speed of the machine is at least one of reduced, stopped, or prevented from increasing; and an avoidance modifier system configured to modify operation of the collision avoidance system, the avoidance modifier system comprising: at least one inclination sensor configured to generate an inclination signal indicative of an inclination angle at which the machine is operating relative to level operation; and a modifier system controller in communication with the collision avoidance system, the modifier system controller configured to: receive the inclination signal; determine, based at least in part on the inclination signal, an adjusted ground plane angle indicative of a virtual ground plane on which the machine is operating; and communicate with the collision avoidance system, such that the collision avoidance system does not activate the braking device in response to receipt of the object signal from the at least one object sensor.”  (Bold added).
As for independent claim 8, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 9-16 depends ultimately from allowable, independent claim 8, each of dependent claims 9-16 is allowable for, at least, the reasons for which independent claim 8 is allowable.
The text of independent claim 17 is as follows:
“17. A method for modifying operation of a collision avoidance system associated with a machine, the method comprising: receiving an inclination signal indicative of an inclination angle at which a machine is operating relative to level operation;  Attorney Docket No.: C190-0044US Applicant Ref.: 18-1409-70840-20-determining, based at least in part on the inclination signal, an inclination angle at which the machine is operating relative to level operation; determining, based at least in part on the inclination angle, an adjusted ground plane angle indicative of a virtual ground plane on which the machine is operating; and communicating with a collision avoidance system, such that the collision avoidance system does not activate a braking device in response to an object sensor generating an object signal indicative of detection of an object between an actual ground plane and the virtual ground plane.”  (Bold added).
With respect to independent claim 17, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 18-20 depends from allowable, independent claim 17, each of dependent claims 18-20 is allowable for, at least, the reasons for which independent claim 17 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648